t c summary opinion united_states tax_court john r hernandez petitioner v commissioner of internal revenue respondent docket no 18151-98s filed date john r hernandez pro_se ross greenberg for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether interest_income realized upon the redemption of tax certificates is attributable to petitioner and whether petitioner is liable for an accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in saint leo florida when the petition in this case was filed petitioner has been in this court before in a case involving substantially the same facts as those presented here hernandez v commissioner tcmemo_1998_46 hernandez i in hernandez i we held that interest_paid on the redemption of tax certificates sold by pasco county florida for delinquent taxes owed on real_property is not excluded from gross_income under sec_103 because the tax certificates are not obligations of a t in the notice_of_deficiency respondent determined that petitioner was not entitled to the itemized_deductions he claimed on his federal_income_tax return in lieu of the itemized_deductions respondent allowed petitioner a standard_deduction this adjustment is a computational adjustment that is dependent upon our determination whether petitioner failed to report taxable interest_income state or political_subdivision see id in hernandez i because of petitioner’s failure to present evidence in support of his claims we also rejected his argument that amounts there in issue were income to his grandson or his brother vincent or his brother’s wife mildred among others rather than to him subsegquently petitioner made a motion requesting that we reconsider our holding in hernandez i with respect to that portion of interest_paid on redemption of tax certificates that was attributable to special_assessments in hernandez v commissioner tcmemo_1998_329 hernandez ii we declined to alter the result we reached in hernandez i petitioner is a certified_public_accountant for several years petitioner purchased at public auctions tax certificates sold by pasco county florida pursuant to fla stat ann sec_197 west supp pasco county and other counties in florida sell the certificates for amounts equal to delinquent property taxes interest accrued thereon and other costs and charges owed by property owners to the county see hernandez i the certificates provide a means for florida counties to fund current government expenditures by transferring the indebtedness incurred by property owners for their property_tax delinquencies to the purchasers of the tax certificates see id the certificates also provide a mechanism for eventual collection of the delinquent taxes out of the property against q4e- which the assessment is made either through redemption of the certificates or eventual sale of the property see id at the public auctions potential purchasers bid to purchase tax certificates in terms of the rate of interest payable on the face_amount up to a statutory maximum of percent the tax certificates were sold to the party bidding the lowest rate the tax certificates have a term of years and cannot be collected after the expiration of that term when a tax_certificate was redeemed the pasco county tax collector tax collector paid an amount that included both the principal and interest accrued at the rate bid for the purchase of the certificate for the years in issue the tax collector issued forms showing the amount of interest_paid on the redeemed certificates and the names of the payees petitioner and oneta hernandez mrs hernandez filed a joint federal_income_tax return for mrs hernandez died prior to respondent’s issuance of the statutory_notice_of_deficiency for the tax collector issued forms listing either petitioner or mrs hernandez as a payee many of the forms also listed a copayee in many of these instances the forms listed the copayee’s social_security_number rather than petitioner’s or mrs hernandez’s social_security numbers - - on the joint federal_income_tax return that he and his late wife filed petitioner reported taxable interest_income of dollar_figure and tax-exempt_interest income of dollar_figure respondent determined that the interest_income petitioner received from the redemption of tax certificates was not tax exempt respondent further determined that petitioner failed to report interest_income of dollar_figure this amount represents interest reported on forms which listed copayees’ social_security numbers respondent also determined that petitioner failed to report interest_income from first union national bank of dollar_figure and interest_income from bankers trust of dollar_figure accordingly respondent determined that petitioner failed to report taxable interest_income of dollar_figure in the present case petitioner concedes dollar_figure of the dollar_figure interest_income adjustment contained in the notice_of_deficiency the interest_income from first union national bank and bankers trust is not disputed by petitioner petitioner also does not argue that the interest_income reported on the forms issued by the tax collector is tax exempt instead petitioner contends that the interest_income represented by forms listing copayees’ social_security numbers should not be in the deficiency_notice respondent determined that the amount should have been dollar_figure apparently because of an arithmetic error -- - attributed to him because he received the interest_income as a nominee to prevail petitioner must carry the burden of proving that such income is not attributable to him or to mrs hernandez see rule a as in hernandez i petitioner has failed to present such proof there is no nominee agreement or other written documentation that petitioner held the income in question as nominee or agent for others the money that petitioner received from the redemption of tax certificates was deposited in petitioner’s bank accounts ’ petitioner has failed to provide any credible_evidence that demonstrates that such money was transferred to any of the copayees petitioner has also failed to provide any evidence that the copayees reported such interest_income on their federal_income_tax returns none of the copayees testified at trial moreover petitioner conceded that the interest_income reported on at least one form_1099 which stated a copayee’s social_security_number belonged to him petitioner also testified that he purchased tax certificates intending to give the interest_income to his grandchildren since petitioner mentioned at trial that he had books_and_records that he had failed to bring with him or to show respondent previously we held the record open and permitted the parties to stipulate the contents of those records the stipulation shows that petitioner probably intended to transfer sums to various relatives but those persons did not testify in this case and we do not have proof that they supplied any of the funds that petitioner invested that they actually received interest_income from these investments or that they reported on their tax returns any income from petitioner’s investments - j- in hernandez i this court’s comments about similar circumstances were as follows with respect to amounts of interest received from the redemption of certificates held in his or mrs hernandez’ name and those of vincent or mildred hernandez respectively petitioner produced no evidence that such amounts were not his income other than a document signed in by vincent and mildred hernandez purporting to give petitioner a power_of_attorney neither vincent nor mildred hernandez testified at trial with respect to the remaining persons whose names appeared on the tax certificates as alternate payees petitioner produced no evidence at all unlike the taxpayer in the mexican lottery case 58_tc_560 whose grandmother face-to-face with her priest in the courtroom corroborated every word of his testimony that the lottery tickets in question belonged to his uncle petitioner failed to bring a single witness neither brother daughter nor friend to the courtroom to corroborate his story that he was holding these funds for them in failing to do so petitioner did not carry his burden of proving that these funds belonged to other taxpayers here the record does not include any purported power_of_attorney instead petitioner presented a letter from vincent hernandez his brother claiming that the certificates purchased in vincent’s name after were purchased for him as in hernandez i vincent hernandez did not appear to testify about the letter and there is no evidence that any of the income in issue was reported on a tax_return by vincent hernandez or any of the other copayees there is no question that the income here in issue is interest_income and therefore is includable in gross_income under --- - sec_61 also it has long been established that income includes undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 as in hernandez i petitioner has failed to bring a single witness to the courtroom to corroborate his story moreover petitioner has failed to demonstrate that the amounts received from the redemption of the tax certificates were paid to the copayees petitioner has also failed to introduce any evidence that shows that the copayees included any of these amounts on their federal_income_tax returns furthermore petitioner deposited these amounts in his own bank account based upon these facts we conclude that petitioner exercised dominion and control_over the interest_income he received from the redemption of the tax certificates for the foregoing reasons and following our recent opinion in hernandez i involving the same taxpayer and closely similar circumstances we sustain in its entirety respondent’s adjustment to petitioner’s income for sec_6662 imposes a penalty of percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a taxpayer is not liable for the penalty if he shows that there was reasonable_cause for the underpayment and that he acted in good_faith see sec_6664 from the record before us here we find that petitioner was negligent with respect to whether petitioner was entitled to exclude tax_certificate interest under sec_103 petitioner is a certified_public_accountant in spite of his experience and knowledge petitioner took a position on his federal_income_tax return that was contrary to case law long before petitioner filed his federal_income_tax return for this court had issued an opinion directly on point barrow v commissioner tcmemo_1983_123 in barrow v commissioner supra we decided that interest_income from tax certificates identical to the tax certificates purchased by petitioner was not tax exempt with regard to petitioner’s failure to report tax_certificate interest_income which he contends is allocable to other individuals we find that petitioner did not produce credible_evidence that such interest_income was attributable to -- - other taxpayers instead petitioner completely failed to demonstrate that the copayees reported the interest_income on their federal_income_tax returns furthermore the evidence in the record leaves no doubt that petitioner exercised dominion and control_over such interest_income when he deposited the amounts received from the redemption of the tax certificates into his own bank account items over which a taxpayer has dominion and control are attributable to him and must therefore be included in income see hernandez i the petition in this case was filed on date after the opinions in hernandez i and hernandez ii had been issued because of his professional training and business experience petitioner either knew or should have known that the income in dispute was includable in gross_income and plainly should not simply have been omitted from petitioner’s tax_return accordingly we hold that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 as determined by respondent reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
